Miami App. No. 2002CA22, 2002-Ohio-5598. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated at page 3 of the court of appeals’ Decision and Entry dated November 8, 2002:
“The certified issue is whether a court has subject-matter jurisdiction to award retroactive child-support payments in a paternity action filed after the child has reached the age of majority.”
The conflict cases are Snider v. Lillie (1997), 131 Ohio App.3d 444, 722 N.E.2d 1036, and In re Livingston (1996), 115 Ohio App.3d 613, 685 N.E.2d 1285.